       Case 2:21-cr-00091-TOR     ECF No. 23     filed 08/23/21   PageID.45 Page 1 of 2




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                      FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9      UNITED STATES OF AMERICA,
10                                  Plaintiff,          Case No. 2:21-CR-0091-TOR
11
                         v.                             Order Granting United States’ Motion
12                                                      for a Protective Order
13      ANTOINNE JAMES HOLMES (1) and
        REIGAN RAE ALLEN (2),
14
15                                Defendants.
16
17
18         BEFORE THE COURT is the United States’ Unopposed Motion for Protective

19   Order. ECF No. 22. The motion was submitted for consideration without oral argument

20   on an expedited basis. Having reviewed the record and the files therein, the Court is

21   fully informed. For good cause showing, the motion is granted.

22         IT IS HEREBY ORDERED that:

23         1.    The United States’ Motion for a Protective Order (ECF No. 22) is

24   GRANTED.

25         2.    The United States will provide discovery materials on an on-going basis to

26   defense counsel;

27         3.    Defense counsel may possess, but not copy (excluding the production of

28   necessary working copies), all discovery materials;

29
     Order Granting United States’ Motion for a Protective Order - 1
30
       Case 2:21-cr-00091-TOR      ECF No. 23    filed 08/23/21   PageID.46 Page 2 of 2




 1         4.     Defense counsel may show to, and discuss with the Defendants, all
 2   discovery materials;
 3         5.     Defense counsel shall not provide original or copies of discovery materials
 4   to the Defendants.
 5         6.     Defense counsel shall not otherwise provide original or copies of the
 6   discovery material to any other person, including subsequently appointed or retained
 7   defense counsel, but excluding any staff of defense counsel or investigator and/or expert
 8   engaged by defense counsel, who will also be bound by the terms and conditions of the
 9   Protective Order;
10         7.     The United States, defense counsel, and witnesses may reference the
11   existence and content of sealed / protective discovery material in open and closed court
12   proceedings relevant to Case No. 2:21-CR-00091-TOR; provided however, any written
13   reference to the content of the protected discovery shall be filed under seal.
14         IT IS SO ORDERED. The Clerk shall enter this Order and furnish copies to
15   counsel.
16         DATED August 23, 2021.
17
18
19
                                                       Thomas O. Rice
20                                                United States District Judge
21
22
23
24
25
26
27
28
29
     Order Granting United States’ Motion for a Protective Order - 2
30
